Per Curiam.
Defendant, found guilty by a district court jury of a charge of aggravated robbery, Minn. St. 609.245, and sentenced by the trial court to a maximum indeterminate term of not to exceed 20 years’ imprisonment, contends upon this appeal from judgment of conviction that the evidence against him was insufficient as a matter of law. We do not believe that it would serve any useful purpose for us to summarize the evidence against defendant. For a full recitation of the facts, see the companion case of State v. Caldwell, 303 Minn. 297, 227 N. W. 2d 382 (1975). Suffice it to say, we have read the entire trial transcript carefully and have found that there is no merit to defendant’s contention.
Affirmed.